Title: To George Washington from Major General William Howe, 4 October 1776
From: Howe, William
To: Washington, George



Sir,
Head Quarters York Island 4th Octor 1776.

Having heard by Report of Governor Brown’s Vicinity in Connecticut, I have been in daily Expectation of his Arrival for the Exchange of Lord Stirling; but as the Governor is not in the military Line, and as I proposed the Ex[c]hange to gratify your Desire for the Return of Lord Stirling, whose Services would take Place with you some Days sooner, were I to comply with your Request for his immediate Dismission, you will excuse my detaining his Lordship until the Arrival of Governor Brown.
With Relation to the Non Performance on your Part of the Agreement between Captain Forster and General Arnold, that General being immediately under your Command, from your Situation made known to me by your own Subscription, it rests with you to see them fulfilled, agreeable to the plighted Faith of the General, which no doubt, to save his Honor, he has a Right to expect, or that you will return the Prisoners given up by Captain Forster—In the mean while I trust, from the Declaration in your Letter of the 23rd last past, that you will not allow of any Delay in the Exchange of the Officers and Soldiers in your Possession belonging to His Majesty’s Troops.
Brigadier General Woodhull was yesterday reported to me to have died of his Wounds.
The enclosed Note from Mrs De Lancey I have taken the Liberty of sending for your Determination upon the Contents. I am with due Regard, Sir, your most obedient Servant

W. Howe

